Per Curiam:

This is an appeal from a conviction under the prohibitory law. The appellant complains that the verdict is not sustained by the evidence, that the instructions given to the Jury are erroneous, and that the refusal of the court to give '.those requested by the appellant is also erroneous.
There are no separate statements of the errors complained of, ■as required by subdivision 2 of rule 10 of this court, but we have carefully examined the abstract and briefs and are unable to find any material or prejudicial error in the proceedings, and the judgment of the district court is affirmed.